Order and judgment (one paper), Supreme Court, Hew York County, entered on May 27,1971, unanimously affirmed, without costs and without disbursements. The parties are directed to proceed to trial during the September Term, as now set, in default of which application may be made for further relief. Trial of this matrimonial action has been too long delayed. The existent stay is extended until termination of the trial, conditioned upon the continued performance by *702defendant-appellant of its terms. Concur — Markewieh, J. P., Nunez, Steuer and Tilzer, JJ.